DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griesser et al. (US- 2018/0251112 A1).
As per claim 1, Griesser discloses Pneumatic Braking Device for a Utility Vehicle comprising:
the electropneumatic brake system (A pneumatic braking device for a utility vehicle includes at least one pneumatically controllable spring accumulator for a parking 
at least one service brake circuit configured to activate service brake actuators (pneumatically actuable brake cylinders 13 of the service brake for the front axle and also for the rear axle or the rear axles. In the exemplary embodiment shown, the spring store 12 and the brake cylinder 13 are designed as a spring store brake cylinder on the rear axle, with the spring store 12 for the parking brake function and with the brake cylinder 13 for the service brake, [0055], Fig: 1),
a parking brake circuit having parking brake actuators on at least one axle of the commercial vehicle (The pneumatic brake device 10 has a plurality of pneumatically actuable spring stores 12 for the parking brake of the utility vehicle, [0055], Fig: 1),
a trailer brake circuit configured to provide a trailer brake pressure at a trailer brake pressure port and a trailer supply pressure at a trailer supply port (via 42 and 44, [0062], Fig: 1), and
a manually actuatable operating unit (18, Fig: 1) in a driver's cab of the commercial vehicle (Fig: 1), the manually actuatable operating unit having a first operating element (20, Fig: 1), which is associated with a first channel for providing a first signal (via 62, Fig: 1), and a second operating element (22, Fig: 1), which is associated with a second channel for providing a second signal (64, Fig: 1),
wherein, in the case of actuation of the first operating element when the vehicle is driving (In the driving state, the switch 20 for operating the parking brake device of the tractor vehicle and the switch 22 for operating the parking brake device of the trailer for example are pressed (as an alternative other operating positions are also feasible), 
wherein, in the case of actuation of the second operating element when the vehicle is driving, only a trailer brake pressure is output at the trailer brake pressure port [0084], [0086].

As per claim 2, Griesser discloses wherein in the case of actuation of the first operating element (20) when the vehicle is stationary, the parking brake actuators are activated and the trailer supply port is vented [0084] - [0086], and
wherein in the case of actuation of the second operating element when the vehicle is stationary, only the trailer supply port is vented (The result is that the spring stores 12 of the parking brake of the tractor vehicle are further switched in such a way that the tractor vehicle is unbraked, but the spring store brake cylinders of the trailer are switched in such a way that they are switched from the unbraked state to the braked state., [0088].

As per claim 3, Griesser discloses a parking brake unit configured to actuate the parking brake actuators, the parking brake unit being connected to a first compressed air supply and the first channel for receiving and processing the first signal (via 62, [0065], Fig: 1).

As per claim 4, Griesser discloses a trailer control unit being connected to the trailer brake pressure port and the trailer supply port and configured to provide the 

As per claim 5, Griesser discloses, wherein the parking brake unit and the trailer control unit are integrated into a common control module (16, Fig: 1) in the form of a structural unit (18, 24, [0065], Fig: 1).

As per claim 7, Griesser discloses, wherein the first and second operating elements are in the form of buttons (20, 22 are, push and pull switch so that form of Button, Fig: 1).

As per claim 8, Griesser discloses, wherein the first and second operating elements are in the form of continuous displacement sensors (manually operated switch so that, it is push (pressed or pull, its stay in it positon until driver or operator will change so that function as continuous displacement sensors).

As per claim 13, Griesser discloses  commercial vehicle having an electropneumatic brake system (A pneumatic braking device for a utility vehicle includes at least one pneumatically controllable spring accumulator for a parking brake of the utility vehicle with an electronic parking brake device, therefore, electorpneumatic brake system, Abstract, Fig: 1).

As per claim 9, Griesser discloses Pneumatic Braking Device for a Utility Vehicle comprising:
determining a driving state of the commercial vehicle ( In the driving state, the switch 20 for operating the parking brake device of the tractor vehicle and the switch 22 for operating the parking brake device of the trailer, [0077], therefore, its determining a driving state);
providing a first signal by a first operating element of a manually actuatable operating unit in a driver's cab of the commercial vehicle, the first operating element being associated with a first channel (The control electronics system 24 is connected to the parking valve switching element 18, wherein a first signal line 62 from the first switch is connected to the control electronics system 24, [0065], Fig: 1); and
in response to the first signal being received at a control device (24, Fig: 1):
activating parking brake actuators and outputting a trailer brake pressure at a trailer brake pressure port for secondary braking of the commercial vehicle, or of a vehicle combination comprising the commercial vehicle and a trailer connected thereto {0077] – [0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griesser et al. (US- 2018/0251112 A1) as applied to claims 1, and 4-5 above, and further in view of Forster et al. (US – 2010/0237690 A1).
As per claim 6, Griesser discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the control module is configured to receive speed signals directly or indirectly from at least one wheel sensor, and wherein the driving state and the stationary state of the commercial vehicle is determined from the speed signals.
Forster discloses Electropneumatic Parking Brake Module comprising:
wherein the control module is configured to receive speed signals directly or indirectly from at least one wheel sensor, and wherein the driving state and the stationary state of the commercial vehicle is determined from the speed signals (A value that is characteristic of the vehicle state during a braking process is for example a braking demand signal, a measured value from an acceleration sensor or a measured value from a rotational speed sensor at a wheel of the vehicle, [0018]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pneumatic braking device of the Griesser to include the speed sensor in which the control module is configured to receive speed signals directly or indirectly from at least one wheel sensor, and wherein the driving state and the stationary state of the commercial vehicle is determined from the speed signals as taught by Forster in order to provide vehicle state during a braking process accurately.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

outputting a trailer brake pressure at the trailer brake pressure port for implementing an anti-jackknifing braking function.
Claims 11 and 12 depend on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Schnittger; Karsten (US – 2018/0251111 A1),
B: Bensch; Uwe (US – 2009/0256416 A1),
C: Boldt Werner F (US – 2373450), and
D: Eberling; Charles E. (US – 5226692

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                     

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657